Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”), is entered into as of the 18th day of
September, 2002, by and among Quepasa.com Inc., a Nevada corporation, (the
“Company”) and Jim Dixon (“Dixon”).
 
WHEREAS, the Company desires to employ Dixon as provided herein; and,
 
WHEREAS, Dixon desires to accept such employment,
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Employment.    The Company hereby employs Dixon and Dixon hereby accepts
employment with the Company as Vice President upon the terms and conditions
hereinafter set forth.
 
2.    Duties.    Dixon will serve the Company as its Vice President, Business
Development, and will faithfully and diligently perform the services and
functions relating to such office and position or otherwise reasonably incident
to such office and position, provided that all such services and functions will
be reasonable and within Dixon’s areas of expertise. Dixon will, during the term
of this Agreement (or any extension thereof), devote his time, attention and
skills and best efforts to the promotion of the business of the Company.
 
3.    Term.    This Agreement and Dixon’s employment shall be effective as of
the 18th day of September, 2002, (the “Effective Date”) and shall continue for a
term of one year (“Initial Term”) unless terminated earlier in accordance with
this Agreement. The term of this Agreement may be extended by agreement of the
Company and Dixon.
 
4.    Compensation.    As compensation for the services rendered to the Company
under this Agreement commencing on the effective date hereof, Dixon will be paid
a base salary of Fifty Thousand Dollars ($50,000) per year payable in accordance
with the then current payroll policies of the Company or as otherwise agreed to
by the parties (the “Salary”). At any time and from time to time, the Salary may
be increased if so determined by the board of directors of the Company after a
review of Dixon’s performance of his duties hereunder.
 
As additional compensation to Dixon, the Company agrees to extend a forgivable
loan in the amount of $5,000 (Five Thousand Dollars), to Dixon upon the
completion of his first 90 days of employment. Such loan shall bear market rate
interest, and forgivable in it’s entirety upon the completion of one year of
employment with the Company.
 
5.    Stock ownership.    The Company agrees to issue 800,000 shares of stock to
Dixon. Such shares will be subject to standard lockup provisions as required by
company policy and corporate securities laws.





--------------------------------------------------------------------------------

 
6.    Termination.    This agreement will terminate upon the occurrence of any
of the following events:
 

 
a.
 
The death of Dixon;

 

 
b.
 
The “Total Disability” of Dixon;

 

 
c.
 
Written notice to Dixon from the Company of termination for “Cause”.

 
7.    Benefits.    Subject to approval by the board of directors, Dixon shall be
entitled to receive benefits, such as health insurance, life insurance,
automobile allowance, vacation time, etc, which may be offered to other Company
executives, if such offerings shall be made available.
 
8.    Non-competition and confidentiality.    Dixon agrees that during the term
of this Agreement, Dixon agrees to comply with the then current non-competition
and confidentiality policies of the Company.
 
9.    Waiver of Breach.    The waiver by any party hereto of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by any party.
 
10.    Notices.    Any notices, consents, demands, request, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered, faxed or if sent by mail, registered or certified, postage prepaid
with return receipt requested, as follows:
 
If to the Company:
At the then-current address of the principal office of the Company.
 
If to Dixon:
At the then-current residence address of Dixon.
 
Notices delivered personally will be deemed communicated as of actual receipt,
notices by fax shall be deemed delivered when such notices are faxed to
recipient’s fax number and notices by mail shall be deemed delivered when
mailed.
 
11.    Entire Agreement.    This Agreement and the agreements contemplated
hereby constitute the entire agreement of the parties regarding the subject
matter hereof, and supersede all prior agreements and understanding, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.





--------------------------------------------------------------------------------

 
12.    Severability.    If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
this Agreement, such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there will be added
automatically, as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
 
13.    Governing Law.    To the extent permitted by applicable law, this
Agreement and the rights and obligations of the parties will be governed by and
construed and enforced exclusively in accordance with the laws of the State of
Arizona and the State of Arizona shall have exclusive jurisdiction regarding any
legal actions relating to this Agreement.
 
14.    Captions.    The captions in this Agreement are for convenience of
reference only and will not limit or otherwise affect any of the terms or
provisions hereof.
 
15.    Gender and Number.    When the context requires, the gender of all words
used herein will include the masculine, feminine and neuter, and the number of
all words will include the singular and plural.
 
16.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
THE COMPANY:
QUEPASA.COM Inc.,
a Nevada corporation
By:
 
/s/    Jeffrey Peterson

--------------------------------------------------------------------------------

   
Jeffrey Peterson, Chief Executive Officer
Dixon:
   
/s/    Jim Dixon

--------------------------------------------------------------------------------

   
Jim Dixon

